Citation Nr: 1629330	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-10 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a lower back disability.

3.  Whether new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for bilateral lower extremity radiculopathy.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a bladder disability.

REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for lower back and right hip disabilities, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a lower back disability, right and left hip disabilities, bilateral lower extremity radiculopathy, erectile dysfunction and bladder disability are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  A July 2005 rating decision denied the claim of entitlement to service connection for a lower back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for a lower back disability.

3.  A July 2005 rating decision denied the claim of entitlement to service connection for a right hip disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lower back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claims for service connection for lower back and right hip disorders were originally denied in a July 2005 rating decision on the basis that there was no evidence that either claimed disorder had been clinically diagnosed.  The Veteran did not appeal the July 2005 decision or submit any pertinent evidence within the appeal period.  The evidence received after the appeal period includes medical records with diagnoses of degenerative disc disease of the lumbar spine and right hip osteoarthritis.  The Board finds that the documentation of clinical diagnoses of lower back and right hip disabilities constitutes new and material evidence in that the evidence is not cumulative or redundant of the evidence previously of record and shows current disabilities of the lower back and right hip, the absence of which formed the basis of the RO's denial of the Veteran's claims.  Accordingly, reopening of the claims for service connection for lower back and right hip disabilities is warranted. 


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for a lower back disability is granted.

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for a right hip disability is granted.


REMAND

For the reasons explained below, the Board has determined that further development is required before the Board decides the claims for service connection for lower back and bilateral hip disabilities.  In addition, since the Veteran is claiming that service connection is warranted for erectile dysfunction and bladder disability because they are related to his lower back disability, the Board will defer its decision on those claims.

The medical evidence of record includes diagnoses of degenerative disc disease of the lumbar spine with disc herniation and bilateral lower extremity radiculopathy, as well as bilateral hip osteoarthritis.  Thus, current disabilities are established for service connection purposes, and the question before the Board is whether the disabilities are etiologically related to the Veteran's active service or service-connected disability.

The Veteran claims that his lower back and bilateral hip disabilities were caused or worsened by his service-connected residuals of a right foot fracture, to include an altered gait.  As such, the following analysis includes substantial discussion regarding the nature of the Veteran's right foot disability.

The Veteran's STRs show he sustained a non-displaced fracture of the fifth metatarsal in his right foot when he fell out of bed in July 1986.  A September 1986 report shows the fracture line was closing and there was no displacement of the fracture.  The report of the Veteran's January 1988 separation examination indicates the lower extremities and feet were normal, and specifically notes there was no weakness or deformity or limitation of motion of the right foot.  A January 1988 physician's summary states that the Veteran's right foot had been placed in a cast for 8 weeks and was well-healed.

The Veteran was afforded a VA hip examination in September 2012.  The examiner diagnosed left hip osteoarthritis and noted the Veteran's report of problems with his left hip for the previous three years.  The examiner noted the Veteran's gait was within normal limits, but also noted tissue tenderness in the lumbosacral spine.  The examiner opined that the left hip condition was less likely than not a result of the service-connected right foot fracture residuals, with the rationale given that the Veteran's gait was normal.

The Veteran was afforded an additional VA examination in November 2012 which addressed his hips and lower back.  The examiner diagnosed bilateral hip osteoarthritis and degenerative disc disease of the lumbar spine with disc herniation and intervertebral disc syndrome (IVDS).  The Veteran reported that he began having back pain in the early 1990s with an acute onset when he leaned over to pick up a 2 by 4.  The Veteran also reported bilateral lower extremity numbness, and the examiner indicated the Veteran had mild paresthesia in both legs secondary to his lower back condition.  An abnormal gait was not indicated.  The examiner opined that the Veteran's lower back and bilateral hip disabilities were less likely than not caused or aggravated by an altered gait associated with his service-connected fifth metatarsal right foot fracture residuals.  In this regard, the examiner noted that the Veteran's STRs showed there was no displacement, angulation, rotation, or malunion associated with the in-service fracture, and that his separation examination disclosed no limitation secondary to the injury.  The examiner also noted the Veteran's gait was normal, and had been normal at his last VA examination.  The examiner stated it was very unlikely that the type of injury sustained by the Veteran in service would have resulted in a persistent gait disturbance, especially a disturbance significant enough to cause or aggravate a remote joint injury.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Board notes the Veteran was afforded a VA foot examination in March 2005.  The examiner noted the in-service right foot fracture, and stated that the Veteran had laxity with his anterior drawer, which showed a probable "calcaneal fibular injury."  The examiner then opined that the injury was at least as likely as not related to the Veteran's service, as the Veteran "may have had some ligamentous injuries at the same time as the fracture."

The Veteran was afforded an additional VA foot examination in September 2012.  The examiner noted the Veteran's July 1986 fracture, and his report of pain localized to the right side of his right foot at the time of the examination.  X-rays were performed, and the examiner noted a mild osseous irregularity at the base of the fifth metatarsal shaft with a small osteophyte suspected.  The examiner diagnosed an exostosis along the base of the fifth metatarsal shaft, likely representing a small osteophyte.  In a subsequent letter to the Veteran, the examiner noted the mild osseous irregularity was seen in the area of the in-service fracture.

Subsequently, the Veteran reported to Cuyuna Regional Medical Center (CRMC) in December 2012 reporting a history of bilateral foot pain for many years as well as a history of plantar fasciitis.  A January 2013 note states that the Veteran, "seem[ed] to be exacerbating his lower back issue and sciatica due to his foot pain and limping."  X-rays were performed and showed a small inferior calcaneal spur formation at both heels, and an exostosis of the fifth metatarsal of the Veteran's right foot.  A February 2013 note indicates the Veteran continued to limp on his right foot and had an antalgic gait, and his diagnoses were listed as chronic right foot plantar fasciitis with heel spur syndrome and status post-right foot fracture with a prominent right metatarsal base exostosis.  It was determined the Veteran should have surgery, and he underwent a right heel spur resection with partial plantar fasciectomy and a right foot fifth metatarsal exostectomy in February 2013.  The record shows that the Veteran developed an infection due to his surgery which necessitated continuing treatment for pain and swelling.  A May 2013 physical therapy note from CRMC shows the Veteran's gait continued to be moderately impaired, with a slower speed, abnormal gait pattern, and evidence of imbalance.  An October 2013 treatment note states the Veteran was status post-right heel spur resection with partial plantar fasciectomy and right dorsal lateral fifth metatarsal exostectomy, and that he reported discomfort in his right foot with some instability of the right ankle.  The note also states that the Veteran had had been developing knee, hip, and lower back pain.

In July 2013, the Veteran submitted a letter by his chiropractor which states that due to the Veteran's previous right foot injuries and surgical intervention, his gait had changed dramatically over a long period of time, with resultant long-term rehabilitation which was a major stress and strain up the kinetic chain, providing chronic instability in the lower back.  The record shows the Veteran was treated by this chiropractor intermittently between May 1993 and July 2001 for lower back pain and stiffness, bilateral hip pain and soreness, and lower extremity radiculopathy.

The Veteran was afforded an additional VA foot examination in March 2014.  The examiner opined that the Veteran's "inferior calcaneal spur" was less likely than not due to his service-connected right foot fracture residuals.  In this regard, the examiner stated that the record was clear that the Veteran's July 1986 right foot fifth metatarsal fracture healed well without residuals.  The examiner noted that imaging in 2004 and 2005 showed the Veteran's foot was still mechanically sound.  The examiner noted that the Veteran's previous VA examiners, most recently in September 2012, did not diagnose pes cavus, and no tenderness around the heels was noted, but that diagnoses of bilateral pes cavus and bilateral plantar fasciitis were given at CRMC in December 2012.  The examiner thus concluded that the Veteran developed pes cavus and plantar fasciitis with calcaneus spurring rather rapidly in both feet due to an acute disease process.  The examiner stated that if the old right foot fifth metatarsal fracture was at fault for his symptoms, there ought to have been significant asymmetry in presentation and a much longer period of chronic acquisition.  The examiner did note that the Veteran's February 2013 surgery included removal of an exostosis from the base of the fifth metatarsal of the right foot, but stated that an October 2013 note shows there was little if any residual from that portion of the surgery.

The Board notes that the VA foot examinations discussed above were not performed to determine the etiology of the Veteran's lower back or bilateral hip disorder.  However, because the Veteran asserts that these conditions were caused by his service-connected right foot fracture residuals, to include an altered gait, the nature and severity of the Veteran's service-connected right foot disability is of particular importance.  In addition, because CRMC treatment notes indicate that pre- and post-surgery gait problems were causing lower back and hip pain, it is important to determine whether the Veteran's February 2013 surgery was performed due to his service-connected right foot condition, or a non-service-connected one.  In this regard the Board notes that during the pendency of his appeal, the RO interpreted the March 2014 VA examiner's report to mean that the February 2013 surgery was unrelated to the Veteran's service-connected right foot fracture residuals, but instead was performed due to his heel conditions and symptoms.  As such, the RO reduced the Veteran's right foot disability rating and denied his claim for a temporary 100 percent rating for convalescence following the surgery.  The Board notes that these issues are not currently on appeal.

The Board notes that the March 2014 examiner found the Veteran's calcaneal spurring was unrelated to service and stated that imaging conducted in 2004 and 2005 showed the Veteran's right foot was mechanically sound.  However, the examiner failed to consider the finding by the March 2005 VA examiner, discussed above, that the Veteran had laxity of the anterior drawer and a probable "calcaneal fibular injury," which the examiner opined was related to the Veteran's in-service injury because he, "may have had some ligamentous injuries at the same time as the fracture."  In addition, the Board notes that the Veteran's September 2012 VA examiner diagnosed an exostosis along the base of the fifth metatarsal shaft and clarified in a letter that the exostosis was in the area of the Veteran's in-service fracture.  Even though the Veteran's surgery included a right heel spur resection with partial plantar fasciectomy, it also included the removal of the Veteran's fifth metatarsal exostosis.  Given the September 2012 examiner's attribution of the exostosis to the Veteran's in-service fracture, and its removal during the February 2013 surgery, it is difficult for the Board to understand or to assign much probative weight to the March 2014 examiner's opinion, as interpreted by the RO, that the surgery was unrelated to the Veteran's service-connected residuals of a right fifth metatarsal fracture.
 
In summary, the Veteran's previous VA examiners either overlooked or could not review the March 2005 VA foot examination report; the July 2013 letter by the Veteran's chiropractor; and CRMC treatment notes documenting the Veteran's surgery to remove an exostosis from the area of his in-service right foot fracture, and an alteration in his gait pre- and post-surgery, which exacerbated and caused pain in his lower back and hips.  Taken together with the Veteran's lay statements, this evidence indicates that the Veteran's in-service fracture may have been more severe than contemplated at the time of his separation examination or by the November 2012 and March 2014 VA examiners.  It also indicates that residuals of the in-service fracture contributed to the need for surgery in February 2013, complications from which caused an alteration in the Veteran's gait and pain in his lower back and bilateral hips.  Because this evidence was not considered at the time of the Veteran's VA examinations, the Board finds that the examination reports of record are inadequate for adjudication purposes.  Accordingly, a remand for additional VA examinations and opinions is warranted.

Finally, the Board notes that an October 2013 CRMC treatment note states that the Veteran had been developing knee, hip, and lower back pain and was seeing a chiropractor for those problems.  The most recent chiropractic treatment notes of record, however, are dated in July 2001.  As such, efforts to obtain more contemporaneous records must be made on remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all outstanding private chiropractic treatment records since July 2001.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability was caused by his service-connected residuals of a fracture of the fifth metatarsal in his right foot, to include gait disturbance.

If not, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability has been permanently worsened by his service-connected residuals of a fracture of the fifth metatarsal in his right foot, to include gait disturbance.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of the Veteran's lower back disability; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected residuals of a fifth metatarsal fracture in the right foot.  

The examiner must also confirm or rule out a diagnosis of bilateral lower extremity radiculopathy.  If the examiner determines that bilateral lower extremity radiculopathy has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that bilateral lower extremity radiculopathy has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral lower extremity radiculopathy was caused or permanently worsened by the Veteran's lower back disability.

In providing the opinions requested above, the examiner must consider and discuss the March 2005 finding by a VA examiner that the Veteran had a probable "calcaneal fibular injury," which was related to the Veteran's in-service right foot fifth metatarsal fracture because he, "may have had some ligamentous injuries at the same time as the fracture."

The examiner must also consider and discuss the September 2012 VA examiner's finding that the Veteran had an exostosis along the base of the fifth metatarsal shaft in the area of his in-service fracture.

The examiner must also consider and discuss treatment notes from the Cuyuna Regional Medical Center, to include:

a) a January 2013 note showing the Veteran, "seem[ed] to be exacerbating his lower back issue and sciatica due to his foot pain and limping";

b) February 2013 notes showing the Veteran limped on his right foot and had an antalgic gait, and underwent surgery to remove a prominent right foot fifth metatarsal base exostosis;

c) notes showing the surgery caused an infection;

d) a May 2013 physical therapy note showing the Veteran had a moderately altered gait and imbalance;

e) an October 2013 note stating the Veteran had discomfort in his right foot with instability in the right ankle, and had been developing knee, hip, and lower back pain.

The examiner must be sure to discuss the effect of the Veteran's service-connected right foot fracture residuals on his lower back and bilateral hips both pre- and post-surgery.

The examiner must also consider and discuss the July 2013 letter by the Veteran's chiropractor stating that due to the Veteran's previous right foot injuries and surgical intervention, his gait had changed dramatically over a long period of time, with resultant long-term rehabilitation which was a major stress and strain up the kinetic chain, providing chronic instability in the lower back. 

The examiner must also consider and discuss the Veteran's competent lay statements to the effect that he experienced right foot pain intermittently since service, which resulted in an altered gait.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's bilateral hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each hip disability as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by the service-connected residuals of a fracture of the fifth metatarsal in the right foot, to include gait disturbance.

If not, the examiner should state an opinion with respect to each hip disability as to whether it is at least as likely as not (50 percent probability or greater) that the disability has been permanently worsened by the service-connected residuals of a fracture of the fifth metatarsal in the right foot, to include gait disturbance.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of the Veteran's bilateral hip disability; and

b) the increased manifestations which, in the examiner's opinion, are due to the service-connected right foot fracture residuals, to include altered gait.

In providing the requested opinions, the examiner must consider and discuss the evidence indicated by the Board in instruction number 2 above, relating to the requested examination of the Veteran's lower back disability.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


